NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT

COLE WILLIAM RUCKER,                      )
                                          )
              Appellant,                  )
                                          )
v.                                        )      Case No. 2D18-1656
                                          )
HELENA RAQUEL ROTH,                       )
                                          )
              Appellee.                   )
                                          )

Opinion filed February 13, 2019.

Appeal from the Circuit Court for Lee
County; Nicholas R. Thompson, Judge.

Patrick N. Bailey of The Law Office of
Patrick N. Bailey, P.A., for Appellant.

Roy W. Foxall of Roy W. Foxall, P.A.,
Fort Myers, for Appellee.


PER CURIAM.


              Affirmed.




LaROSE, C.J., and CASANUEVA and MORRIS, JJ., Concur.